Per Curiam.
Where B sued on a note payable to A or order as the holder "thereof, and in his petition alleged that the transfer was in writing on a separate paper attached to the note, the petition showed a legal title in the plaintiff, and he could maintain a suit on the note, and such petition was not open to attack by general demurrer. Upon special demurrer calling for the date of the transfer and the time of attaching the paper to the note, he would have been entitled to that information. Consequently, the Court of Appeals, in affirming the judgment of the trial court by which the plaintiff’s petition was erroneously dismissed upon general demurrer, committed error. Having reversed the judgment of the Court of Appeals that the judgment of the trial court should be affirmed, the judgment dismissing the cross-bill of exceptions, because the judgment on the main bill of exceptions was affirmed, is also reversed; and the entire eafce is remanded for a decision by that court in accordance with the ruling here made.
The allegation that the note was duly transferred was a sufficient allegation, as against a general demurrer, that it had been transferred prior to the suit in full compliance with the law.

Judgment reversed.

All the' Justices concur, except Russell, G. J.. dissenting.